Title: To John Adams from Thomas Law, 27 February 1797
From: Law, Thomas
To: Adams, John



Sir
Philadelphia Feby 27th 1797

In my letter of this morning I Introduced the most difficult article of the proposed National code, that I might at once meet the most powerfull objections—And as you approve of the plan at the first glance I will proceed—I am convinced that the irresistible force of truth must ultimately cause an adoption of every general principle—first, by the subscription of those States who will benefit by it—& secondly of those who will rejoice at a mode of attaining concurrence on disputed points which caused war and taxation and ultimately the subversion of empires—and thirdly by those who have deferred reply till the voice of reason, the wishes of their subjects, the approbation of the majority of Potentates, and the shame of silence or evasion compel to a reluctant acquiescence—
Policy requires that America should begin with the most unalarming Article merely to introduce the precedent, “parva metu primo mox sese attollit in auras”—As a commercial Nation merely she might require each embassador to submit the following to the different Governments—
“Whereas Merchants are liable to suffer great derangement and loss by the sudden alterations of Imports—It is hereby agreed that altho duties are a matter of internal arrangement—yet as they affect their distant  Countries that Previous notice shall be given to all the world of any additional duty to be levied on foreign goods—” Such a proposition will please the merchants every where and must gratify the Sovereigns, nor do I believe that any will discover the Hercules from this fact—or if they do will they attempt to suppress a self evident equitable principle from the apprehension of subsequent innovations—
This apparently insignificant Article will produce a coalition of Governments—and emancipate them from the disputes of plenipotentiaries—from irritating misinformations—from frivolous ceremonies—from imaginary difficulties, fabricated manoeuvres and all the artificial obstacles to justice and unanimity—
A simple article respecting duties will be received without suspicion in Europe as the Atlantic is a sufficient separation, and it will appear most natural for America to deviate a little from the old mode as she is now experiencing unpleasant effects from a late treaty—and as the President so much respected there has in his last words conveyed an awfull admonition applicable as well to other nations as to his own country—
I remain with much / esteem and respect—

Thomas Law